PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No. 9,390,630     
Issue Date: July 12, 2016    
Application No. 14/269,133
Filing Date: May 03, 2014
Attorney Docket No. 118906.0005.ORD.US
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the Request For Refund filed October 03, 2021, and supplemented November 23, 2021.

The request is DISMISSED.

Applicant files the above request for refund of $1,050.00 stating, “Petition fee mistakenly charged to the undersigned’s credit card account.  Papers and fees intended for filing in USSN 15/177, 373, were mistakenly uploaded via EFS-Web into USSN 14/269,133.  Applicant has submitted a “Petition under 37 CFR 1.59 to Expunge” in order to have the mistakenly uploaded papers removed from the ‘133 application and a request the petition fee be refunded”.

The Manual of Patent Examining Procedure (MPEP) § 607.02 states in part:

Under 35 U.S.C. 42(d) and 37 CFR 1.26, the Office may refund: (1) a fee paid by mistake (e.g., fee paid when no fee is required); or (2) any fee paid in excess of the amount of fee that is required. See Ex parte Grady, 59 USPQ 276, 277 (Comm’r Pat.1943) (the statutory authorization for the refund of fees under the “by mistake” clause is applicable only to a mistake relating to the fee payment).

When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent in force “by mistake”), the submission of fees required to take that action (e.g., a filing fee submitted with such application or a maintenance fee submitted for such patent) is not a “fee paid by mistake” within the meaning of 35 U.S.C. 42(d).



37 CFR 1.26(a) also states in part, “The Director may refund any fee paid by mistake or in excess of that required. A change of purpose after the payment of a fee, such as when a party desires to withdraw a patent filing for which the fee was paid, including an application, an appeal, or a request for an oral hearing, will not entitle a party to a refund of such fee.”

The Legal Framework for Patent Electronic System,1 reminds EFS-Web users on page 24 that it is important to enter the correct application number and confirmation number on the EFS-Web screen when filing a follow-on document, and further states that “Documents filed in the incorrect application may require a petition to expunge under 37 CFR 1.59 with the appropriate fee under 37 CFR 1.17(g) filed in the incorrect application or a petition to move the document under 37 CFR 1.182 with the appropriate fee under 37 CFR 1.17(f) filed in the intended application. See also MPEP 502.05.

Here, a petition under 37 CFR 1.78 was filed electronically in Application No. 14/269,133 on October 3, 2021, and the petition fee under 37 CFR 1.17(m) was required with the filing of that petition. Although the filing of the petition in Application No. 14/269,133 may have been inadvertent, a change of purpose after paying a fee will not entitle a party to a refund of such fee. When an applicant or patentee takes an action “by mistake” (e.g., files an application or maintains a patent “by mistake”), the payment of fees is not a “fee paid by mistake” and a refund is not allowed.

In view of the above, the Office cannot refund the petition fee filed in Application No. 14/269,133. Applicant may wish to consider filing a petition under 37 CFR 1.182 with the required fee under 37 CFR 1.17(f) in the intended application requesting the Office move the inadvertently filed petition document and associated fees submitted on October 03, 2021, to the intended application, accompanied by a request for refund of any overpayments in the intended application.

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  
	

/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions






    
        
            
    

    
        1 Available online at https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf